Citation Nr: 1000842	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-34 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from June 1980 until March 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

In October 2005, the Veteran requested a travel board 
hearing.  He withdrew that request in March 2006, at which 
time he instead requested a local hearing before a decision 
review officer.  The local hearing was conducted in July 2006 
and a transcript of the hearing has been associated with the 
claim file.  In a September 2006 substantive appeal, the 
Veteran again requested a travel board hearing, however, he 
subsequently withdrew this request in a May 2007 
correspondence.


FINDING OF FACT

The Veteran's hemorrhoids are not large or thrombotic, 
irreducible with excessive redundant tissue evidencing 
frequent recurrences, or productive of secondary anemia or 
fissures.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.114, DC 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In a claim for increase, the VCAA notice requirements relate 
to the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009) (interpreting 
38 U.S.C.A. § 5103(a) as requiring generic claim-specific 
notice and rejecting veteran-specific notice as to effect on 
daily life and as to the assigned or a cross-referenced 
Diagnostic Code (DC) under which the disability is rated).

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

In this case, a notice letter dated in April 2005 provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  This communication 
failed to satisfy the requirements under Dingess.  However, a 
fully compliant notice was later issued in a March 2006 
communication, and the claim was thereafter readjudicated in 
August 2006.  Accordingly, any timing deficiency has here 
been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 
2006).  Accordingly, no further development is required with 
respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  DISCUSSION

The Veteran seeks a compensable rating for the service-
connected hemorrhoids.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Mild and moderate hemorrhoids are rated as noncompensable 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  To warrant a 
compensable, 10 percent, rating, the hemorrhoids, external or 
internal, must be large or thrombotic, irreducible, with 
excessive redundant tissues, evidencing frequent recurrences.

A review of the record reveals complaints of rectal bleeding 
in VA outpatient reports dated in September 2004 and January 
2005.  The latter report also contained a reported history of 
loss of bowel control.  No objective findings were indicated 
on those occasions.

The Veteran was afforded VA compensation and pension (C&P) 
examinations in relation to his service-connected hemorrhoids 
in June 2005, July 2006, and December 2007.  The examination 
reports reflected complaints of bleeding.  Specifically, in 
June 2005, seasonal bleeding was reported, though the Veteran 
stated he had not bled in the past three months.  In July 
2006, the Veteran reported bleeding for a duration of about 7 
days.  Such episodes occurred twice a month, per his report.  
He also endorsed fecal leakage about 2 to 3 times per week, 
requiring a change of underwear.  He denied wearing pads.  
Finally, at the December 2007 examination, the Veteran 
reported bleeding once a week, with no thrombosis.  He also 
reported fecal leakage once a week.  He denied use of pads.  
He also reported 3 episodes of fecal incontinence in the past 
year.  

Despite the above subjective complaints, objective 
examination in June 2005, July 2006, and December 2007 did 
not show any evidence of bleeding or thrombotic hemorrhoids.  
The June 2005 VA examination indicated that the Veteran had a 
large internal hemorrhoid based on anoscopy.  Additionally, 
the VA records from March 2007 indicate that the Veteran 
requires prescription suppositories for his hemorrhoid 
condition.

In October 2008, the Board of Veterans' Appeals remanded the 
issue of entitlement to an increased (compensable) rating for 
hemorrhoids to obtain a VA rectal examination to determine 
the current severity of the service-connected hemorrhoids.  
Such testing was conducted in June 2009.  

The June 2009 C & P examination revealed a diagnosis of 
moderate hemorrhoids.  The Veteran reported developing 
hemorrhoids in 1988, while on active duty.  Moreover, he 
stated that he has hemorrhoidal symptoms once every two 
weeks.   Current symptoms include anal itching, diarrhea, 
pain, tenesmus, swelling, and perianal discharge.  The 
examiner noted that the Veteran indicated two episodes of 
fecal incontinence in the past three months and fecal leakage 
once a week.  At the time of this C & P examination, there 
was no evidence of bleeding or fecal leakage.  The Board 
notes that since there was no evidence of fecal leakage, the 
examiner, therefore, was unable to opine as to the etiology 
of the fecal leakage and impaired sphincter control.   
Additionally, the examiner noted that hemorrhoid disability 
did not effect the Veteran's usual occupation and activities 
of daily living.

Importantly, the VA clinical records and VA C&P examination 
reports fail to establish that the Veteran's hemorrhoids are 
large or thrombotic, irreducible with excessive redundant 
tissue evidencing frequent recurrences, or productive of 
secondary anemia or fissures.  

The Veteran is deemed competent to describe symptoms such as 
pain, bleeding and the observable symptoms of a hemorrhoid.  
However, as a lay person he is not deemed competent to 
describe medical conditions such as thrombosis, anemia or 
fissures.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In any event, the medical findings of record, which 
include a VA examiner's impression that the Veteran's 
demonstrated disability is appropriately classified as 
moderate in degree, resulting in no functional impairment, 
greatly outweighs the Veteran's lay contentions which are 
unsupported by the medical evidence of record.

Overall, the evidence does not support a compensable 
evaluation for the Veteran's hemorrhoids for any portion of 
the rating period on appeal, and the claim must be denied.  
38 C.F.R. § 4.3.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

III. Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

On review of the record, the Board finds that all symptoms 
and the level of disability resulting from the Veteran 
service-connected hemorrhoid disability have been 
contemplated in the schedular ratings assigned.  During the 
appeal period, the VA examiners have found that the Veteran's 
hemorrhoid disability results in mild to moderate 
symptomatology, which is part of the criteria for a 
noncompensable rating.  Higher schedular ratings are 
available, but the Veteran does not meet such criteria.

In the Board's opinion, the currently assigned ratings 
contemplate all aspects of his hemorrhoid disabilities.  
Therefore, the first prong of the Thun test is not satisfied 
and referral for extraschedular consideration is not 
warranted.


ORDER

Entitlement to a compensable rating for hemorrhoids is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


